 

Exhibit 10.11

 

 



 

SALE

 

By:

The company known as

"FONCIERE PARIS SIIC"

 

In favour of:

The company known as

"ARC GLOBAL II RUEIL"

 

Of property located in RUEIL-MALMAISON

 

[tex10-11logo.jpg]

 

 



  

 

 

 

 

TABLE OF CONTENTS         1.         DEFINITIONS 1     2.         DESCRIPTION OF
THE VENDOR 3       2.1 Identification of the Vendor 3 2.2 Powers 3 2.3 Capacity
statements 3 2.4 Business Address 4       3.         DESCRIPTION OF THE
PURCHASER 4       3.1 Identification of the Purchaser 4 3.2 Powers 4 3.3
Capacity statements 5 3.4 Business Address 5       4.         AGREEMENT 5      
5.         DESCRIPTION OF THE PROPERTY COMPLEX 6       5.1 Location and
cadastral references of the site 6 5.2 Description of buildings 7       6.
        Relative effect 7       7.         POSSESSORY TITLE 8     8.
        Price 8       8.1 Payment of the purchase price –  Declaration of the
origin of funds 8       FOR WHICH RECEIPT IS DULY GIVEN 9       8.2 Waiver of
the Vendor's lien and rescissory action 11       9.         TAX 12       9.1
Exemption from value added tax in relation to the transfer and no reversal of
tax initially deducted 12 9.2 Transfer Regime 14   9.2.1   With regard to VAT 14
  9.2.2   With regard to registration rights 14   9.2.3   Tax calculation 14 9.3
Property capital gain 15       10.        LAND REGISTRY - OTHER PUBLICATIONS 15
      10.1 Land  Registry 15 10.2 Single formality 15

 

 

 

 

10.3 Nomination of business address for land registry purposes – Powers for
compliance with formalities 15   10.3.1   Business address: 15   10.3.2   Powers
for compliance with formalities 16       11.        CONTEXT OF THE TRANSACTION
17       11.1 Economics of the transaction 17 11.2 Substitution in the benefit
of the Promise to Sell 18 11.3 Novation 19 11.4 Confidentiality 19 11.5 Costs 19
  11.5.1   Principles 19   11.5.2   Intermediary fees 19   11.5.3   Expenditure
20       12.        USE OF THE PROPERTY COMPLEXES 20       12.1 Lease status 20
  12.1.1   Presentation of the lease status 20   12.1.2   Guarantee deposits 21
  12.1.3   Pro rata of rents 21   12.1.4   Charges – Adjustment 21 12.2
Contracts and utility contracts 22 12.3 Public access building 23 12.4
Construction insurance 23   12.4.1   Contract 23   12.4.2   Ongoing insured
event 24       13.        INFORMATION RELATING TO THE PROPERTY COMPLEXES 24    
  13.1 Urban planning 24   13.1.1   Principle 24   13.1.2   Particulars of
documents obtained 24   13.1.3   Mines and quarries 25   13.1.4   Collective
sanitation 25   13.1.5   Urban pre-emptive right 26 13.2 Terms and conditions 26
  13.2.1   Quiet enjoyment 26   13.2.2   Conditions of Sale 27  
13.2.3   Easements 29 13.3 Technical Surveys 29   13.3.1   Technical survey file
/ General provisions 29   13.3.2   Anti- lead poisoning / Fact finding of the
risk of exposure to lead 30   13.3.3   Conditions relating to the law on
termites and other wood-eating insects / Report on the presence of termites 31  
13.3.4   Asbestos regulations 32   13.3.5   Report on the interior gas
installation 33   13.3.6   Condition of the indoor electrical installation 33

 

 

 

 

  13.3.7   Natural, mining and technological hazards 33   13.3.8   Energy
efficiency survey 35 13.4 Mandatory environmental authorisations 35  
13.4.1   Regulation relating to Installations classified for environmental
protection 35   13.4.2   Legionnaires disease 39 13.5 Administrative
authorisations – Work 39   13.5.1   Administrative authorisations 40  
13.5.2   As-built record 42 13.6 Root of tile 43   13.6.1   Immediate root of
title 43   13.6.2   Earlier root of title 43   13.6.3   Submission of titles 43
13.7 Mortgage status 44   13.7.1   Mortgage status report: 44  
13.7.2   Ancillary agreements on real rights that may encumber the Property
Complex 44       14.        FINANCIAL RELATIONS BETWEEN THE PARTIES 44      
14.1 Pro rata of accounts 44   14.1.1   Lease status 44   14.1.2   Tax: annual
tax on offices in the Ile-de-France region 45   14.1.3   Receipt 45 14.2 Pro
rata summary table 45 14.3 Origin of funds 46 14.4 Anti-money laundering 46 14.5
Foreign investments 46       15.        MISCELLANEOUS PROVISIONS 47       15.1
Statutory information 47 15.2 Affidavit 47 15.3 Correspondence - Notifications
48   15.3.1   Principle 48   15.3.2   Time frames 48   15.3.3   Governing LAW –
JURISDICTION 48

 

 

 

 

 

THE YEAR TWO THOUSAND FIFTEEN

on the twenty-seventh of February

 

In PARIS (17th arrondissement), 72 avenue de Wagram, at the civil law notary's
office named hereinafter,

 

Maître Laurent HOSANA, Notary in partnership of the professional partnership
(Société Civile Professionnelle) known as "Bruno CASTERAN, Pierre CENAC &
Laurent HOSANA, notaires associés", holder of a notarial permit in PARIS (17th
arrondissement), at 72 avenue de Wagram,

 

With the participation of Maître Laurent CASSIGNARD, Notary in PARIS (7th
arrondissement), at 1 rue de Monttessuy, assisting the VENDOR

 

Has recorded this deed at the request of the Parties identified hereunder.

 

This Deed is presented in two parts for the sole purposes of Land Registry, and
the complete Deed constitutes, in all cases, a single and inseparable whole;
whether provisions feature in one or other of the parts of this Deed shall have
no bearing on their legal scope.

 

FIRST PART STANDARDISED MORTGAGE DOCUMENT

 

1.DEFINITIONS

 

In the body of this Deed, certain terms carry specific definitions:

 

- "Purchaser" means the company known as ARC GLOBAL II RUEIL identified more
fully in Clause 3.DESCRIPTION OF THE PURCHASER.

 

- "Deed of Sale" means the whole of the two parts of this deed.

 

1

 



 

- "Schedule(s)" means the schedule or schedules hereto of which the numbering
corresponds to the Clause numbers. The Parties acknowledge that their initials
and signatures on the documents appended hereto are theirs, wishing that on said
account they acquire the same authenticity as if they had appeared in full in
the body of the Deed of Sale.

 

- "Clause" means any clause hereof.

 

- "Lease" means the lease and its addenda entered into in connection with the
Property Complex and featuring in the Information Package described hereunder.

 

- "Property Complex" or "Property Complexes" means the Property.

 

- "Information Package" means all of the documents made available by the Vendor
to the Purchaser and its advisers, of which the list is appended hereto in
Clause 11.

 

- "Property" means the land, the buildings thereon, and any equipment deemed
immovable, described in more detail in Clause 5 below, the whole of which forms
the subject of this Sale.

 

- "Business Day(s)" means any day other than a Saturday, Sunday or public
holiday, where the banks in Paris or in London (UK) are open for the whole day
for bank transfer transactions such as those required by this Sale; it is
specified that if any one of the obligations of the Parties must be fulfilled on
a day that is not a Business Day, it must then be fulfilled on the next Business
Day. If any one of the notices to be given hereunder must be [given] on a day
that is not a Worked Day, said notice must then be given no later than the next
Worked Day.

 

- "Tenant" means the current occupant of the Property Complex pursuant to the
Lease.

 

- "Party" means the Vendor or the Purchaser and "Parties" means both the Vendor
and the Purchaser.

 

- "First Part" means the standardised part of the Deed of Sale containing the
information required by Land Registry and for the collection by the tax
authorities of any taxes payable pursuant hereto.

 

- "Hereto" refers to the whole of the two parts of the Deed of Sale.

 

- "Second Part" means the non-standardised part of the Deed of Sale containing
the information not required by Land Registry or for the collection by the tax
authorities of any taxes payable pursuant hereto.

 

- "Escrow Agent" means

 

2

 

  

- "Vendor" means the company known as FONCIERE PARIS SIIC identified in Clause
2.DESCRIPTION OF THE VENDOR.

 

- "Sale" means the subject agreement of this contract.

 

2.DESCRIPTION OF THE VENDOR

 

2.1Identification of the Vendor

 

The Company known as FONCIERE DE PARIS SIIC, Public Limited Company, the
registered office of which is in PARIS 7TH DISTRICT (75007), at 43 rue
Saint-Dominique, identified in SIREN under number 331250472 and registered in
the Trade and Companies Register of PARIS.

 

2.2Powers

 

The Vendor is represented by:

 

Mr Olivier RICHE acting himself as Managing Director of said Company,

 

Appointed to said position under the terms of a decision of the Supervisory
Board of 20 November 2013, of which a certified true copy has been filed with
Maître Laurent CASSIGNARD, Participating Notary, and having all powers for the
purposes of this agreement pursuant to the articles of incorporation.

 

2.3Capacity statements

 

The ex-officio representative of the Vendor declares and guarantees under its
responsibility the following information without which the Purchaser would not
have contracted:

 

-the Vendor is a duly incorporated and validly existing French company, the
description of which in this Deed is accurate and up to date,

 

-the Vendor is not and has not been the subject of procedures related to the
application of the provisions of Articles L. 611-1 et seq., L. 620-1 et seq.,
and L. 631-1 et seq. of the French Commercial Code, relating to safeguarding
procedures, insolvency procedures and the nomination of an ad hoc agent,
mediator, administrative receiver or liquidator pursuant to the provisions cited
above,

 

-the Vendor is not the subject of any request for rescission or dissolution,

 

3

 

  

-the Vendor and its representative have legal capacity and have obtained all
approvals and authorisations from their corporate bodies and, where applicable,
from the relevant tax authorities, and any other approvals or authorisations
potentially necessary to enter into and perform their obligations under the
Sale,

 

-the signature and implementation of the Sale by the Vendor does not breach any
agreement or important undertaking to which it is part, or any law, regulation,
or administrative, court or arbitral decision enforceable against it and whose
breach could have a negative impact or prevent the proper fulfilment of the
undertakings arising from the Sale.

 

2.4Business Address

 

For the performance hereof, the Vendor nominates its registered office.

 

3.DESCRIPTION OF THE PURCHASER

 

3.1Identification of the Purchaser

 

The company known as ARC GLOBAL II RUEIL, a non-trading partnership (société
civile) with share capital of €1,000, the registered office of which is at 12,
rue de la Chaussée d’Antin, 75009, identified under management No. 2014D05856,
registered in the Trade and Companies Register of Paris and identified in SIREN
under number 808 635 155.

 

3.2Powers

 

The Purchaser is represented by:

 

Mr Jamal DUTHEIL, agent, professionally registered at 37-38 Margaret Street,
LONDON W1G 0JF, UK,

 

Pursuant to the powers granted to him by Mr Graydon BUTLER, manager, acting
under the terms of a delegation of powers dated 27 February 2015.

 

Having all powers for the purposes of this agreement pursuant to the
deliberations of the company Shareholders' Meeting held on 27 February 2015.

 

Attached hereto are:

The original copy of the delegation of power dated 27 February 2015, and

A certified true copy of the minutes of the company’s deliberations of 27
February 2015.

 

(Schedule 1. – Powers of the Purchaser)

 

4

 

  

3.3Capacity statements

 

The ex-officio representative of the Purchaser declares and guarantees under its
responsibility the following information without which the Vendor would not have
contracted:

 

-the Purchaser is a duly incorporated and validly existing French company, the
description of which in this Deed is accurate and up to date,

 

-the Purchaser is not and has not been the subject of measures related to the
application of the provisions of Articles L. 611-1 et seq., L. 620-1 et seq. and
L. 631-1 et seq. of the French Commercial Code, relating to safeguarding
procedures, insolvency procedures and the nomination of an ad hoc agent,
mediator, administrative receiver or liquidator pursuant to the provisions cited
above,

 

-the Purchaser is not the subject of any request for rescission or dissolution,

 

-the Purchaser and its representative have legal capacity and have obtained all
approvals and authorisations from their corporate bodies and, where applicable,
from the relevant tax authorities, and any other approvals or authorisations
potentially necessary to enter into and perform their obligations under the
Sale,

 

the signature and implementation of the Sale by the Purchaser does not breach
any agreement or undertaking to which it is party, or any law, regulation, or
administrative, court or arbitral decision enforceable against it and whose
breach could have a negative impact or prevent the proper fulfilment of the
undertakings arising from the Sale.

 

3.4Business Address

 

For the performance hereof, the Purchaser nominates its registered office.

 

4.AGREEMENT

 

The Vendor hereby sells to the Purchaser, who accepts, the Property Complex
described below.

 

The Purchaser hereby accepts the Property Complex in the state described
hereafter in Clause 11, and declares that it has seen and visited the Property
Complex and had the opportunity to carry out any investigations.

 

5

 

  

The Sale is concluded only under the charges, conditions and warranties hereby
restrictively stated, a number of which are expanded upon in the Second Part.

 

It is specified, pursuant to the standardisation of the Deed of Sale in two
parts, that no charge, condition, representation or warranty appearing in the
Second Part shall incur property or land taxation.

 

5.DESCRIPTION OF THE PROPERTY COMPLEX

 

5.1Location and cadastral references of the site

 

In the municipality of RUEIL-MALMAISON (92500), at 246-250 route de l'Empereur,
13 avenue Otis Mygath, and 56 rue Henri Regnaud,

 

Land registry details:

 

Section   No.   Place   Surface BK   286   "11 Avenue Othis Mygatt"   00ha 00a
18ca BK   443   "Route de l'Empereur"   00ha 02a 17ca BK   721   "Route de
l'Empereur"   00ha 04a 17ca BK   723   "Route de l'Empereur"   00ha 03a 75ca BK
  724   "248 Route de l'Empereur"   02ha 22a 02ca BK   727   "Route de
l'Empereur"   00ha 04a 68ca

 

Total: 2ha 36a 97ca

 

Divided as follows:

- plot section BK, plot number 368: section BK, numbers 720 and 721,

- plot section BK, plot number 370: section BK, numbers 722 and 723,

- plot section BK, plot number 372: section BK, numbers 724 and 725,

- plot section BK, plot number 468: section BK, numbers 726 and 727,

 

This division is the result of a digital DMPC (amending document of the land
registry plot) number 4538P, prepared by RENFERT et VENANT expert surveyor firm
in SAINT-DENIS (93200), registered at 14 rue Albert, verified and recorded by
the land registry services on 6 January 2015.

 

A copy of this digital amending document of the land registry plot is appended
hereto with a copy of the division plan.

(Schedule 2. – Copy of the DMPC and division plan)

 

6

 

  

A copy of this digital amending document of the land registry plot shall also be
attached to the "extrait cadastral modèle 1", issued by the land registry and to
be filed for publication with the NANTERRE 1 Land Registry Office along with the
original copy of the Sale.

 

It is hereby clarified that the Property Complexes were subject to a system of
joint ownership pursuant to a division deed and condominium rules drawn up by
Maître THIBIERGE, Notary in PARIS, on 8 March, and an amendment received by
Maître THIBIERGE on 14 November 1973 published at the NANTERRE 1 Land Registry,
11 January 1974 volume 1220, issue 7.

 

Said division description and condominium rules were amended as follows:

- Following a deed received by Maître DAUBLON, Notary in PARIS, on 29 May 1981
published in the NANTERRE 1 Land Registry Office, on 20 July 1981 volume 5054
No. 2,

- Following a deed received by Maître DAUBLON, Notary in PARIS, on 29 May 1981
published in the NANTERRE 1 Land Registry Office, on 20 July and 31 August 1981
volume 5054 No. 4.

 

Under the terms of a deed received by Maître CASSIGNARD, on 26 November 2014,
published in the NANTERRE 1 Land Registry, on 8 December 2014, volume 2014P No.
7563, it was decided to cancel the division description and condominium rules.

 

5.2Description of buildings

 

The Property Complex comprises five main buildings from the ground floor to the
fourth floor on a lower ground floor, connected by walkways,

 

It has 554 parking spaces distributed in the basement and on the surface.

 

The Property Complex exists with all its outbuildings and any rights that may be
attached thereto, without exception or restriction, inclusive of all immovables.

 

6.Relative effect

 

General meeting held on 20 November 2013 approving the merger treaty and the
merger treaty dated 20 November 2013.

 

Said merger was completed subject to conditions precedent. The fulfilment of
these conditions as well as the general meeting held on 20 November 2013 and the
merger treaty have been the subject of a deposit deed received by Maître Victor
de VERTHAMON on 17 March 2014.

 

7

 

  

Said merger was the subject of an additional designation deed received by Maître
CASSIGNARD on 26 November 2014, published at the Nanterre 1 Land Registry
Office, 8 December 2014, volume 2014P, number 7561.

 

7.POSSESSORY TITLE

 

The Purchaser is the owner of the Property Complex from this day.

 

He also, from this day, holds the title:

- to the collection of rents for the leased Property Complex under the
conditions of the Second Part,

- to taking possession of the Property Complex free from any tenancy or
occupancy.

 

8.Price

 

The Sale is granted and accepted on the basis of the price of SIXTY-SIX MILLION
EURO (EUR 66,000,000.00), to be paid by the following means.

 

8.1Payment of the purchase price – Declaration of the origin of funds

 

A.Payment of the purchase price

 

The above agreed price has been paid on this day in full by the Purchaser to the
Vendor, namely:

- an amount equal to SIX MILLION SIX HUNDRED THOUSAND EURO (EUR 6,600,000.00)
immediately by the release in favour of the Vendor of the sum corresponding to
the deposit paid in advance by the Purchaser, from the accounts of the
Participating Notary,

- an amount equal to FIFTY-NINE MILLION FOUR HUNDRED THOUSAND EURO (EUR
59,400,000.00), immediately from the accounts of the Undersigned and
Participating Notaries.

 

B.Declaration of the origin of funds

 

The Purchaser declares that this payment is made by the following means:

 

- an amount equal to ten million one hundred thousand Euros (EUR 10,100,000.00)
from its personal funds;

 

8

 

 

 

- an amount equal to fifty-five million nine hundred thousand Euros (EUR
55,900,000.00) using funds borrowed via the Facility (the "Facility"), granted
to it by the company known as DEUTSCHE PFANDBRIEFBAND AG, a German company with
share capital of €380,376,059.67, the registered office of which is located at
Freisinger Strasse 5, UNTERSCHLEISSHEIM (85716) (Germany), where it is
identified under number HRB 41054 in Trade Register B of the District Court of
Munich (Germany), the French branch office of which is located at 11, rue
Saint-Georges, Paris (75009) and is registered in the Trade and Companies
Register of Paris under identification number 487 699 175 RCS Paris,
(hereinafter the "Lender"), under the terms of a deed received by Maître Vincent
AUDOIR, Notary in partnership in Paris (8th arrondissement) on 29 December 2014
and a deed received by Maître Frédéric MARTIN, Notary in partnership in Paris
(8th arrondissement) on this day (hereinafter the "Credit Agreement"),
comprising an acquisition sub-tranche of an amount in principal of thirty-five
million nine hundred thousand Euros (EUR 35,900,000.00) (the "Acquisition
Sub-Tranche") and an additional tranche of an amount in principal of twenty
million Euros (€20,000,000.00) (the "Additional Tranche"), to partially finance
the acquisition price of the PROPERTY by the Purchaser.

 

Under the terms of the Credit Agreement, the Purchaser, as borrower, is obliged
to use the sums of thirty-five million nine hundred thousand Euros (EUR
35,900,000.00) and twenty million Euros (EUR 20,000,000.00) from the Facility to
partially finance the purchase price of the PROPERTY, so that the Lender may
benefit from the lender's lien in relation to the PROPERTY, as well as any
constructions, extensions or improvements that may be made, and all immovables,
without exception or restriction, in accordance with the provisions of Article
2374 of paragraph 2 of the French Civil Code.

 

The Vendor gives to the Purchaser final release and without restriction, the sum
of sixty-six million Euros (EUR 66,000,000.00), the payment of which is detailed
above.

 

FOR WHICH RECEIPT IS DULY GIVEN

 

C.Lender's Lien

 

Following the provisions and declarations contained in the Credit Agreement
referred to above and in the receipt that appears in this deed, both in
notarised form, the Lender is vested by the law of lenders' lien provided for in
Article 2374 paragraph 2 of the French Civil Code.

 

Such lender’s lien(s) shall be registered with the relevant land registry
department in the following form:

 

1)Under the Acquisition Sub-Tranche:

 

9

 

 

AS SECURITY FOR

 

For the sum of thirty-five million nine hundred thousand euro, representing the
principal  €35,900,000.00         Interest and fees of which the ranking is
protected by law   Memorandum         Total amounts ancillary to the receivable,
(including inter alia but without limitation): - (i) agreed fees, - (ii)
increased interest payable on any late payment of sums owed, - (iii) indemnities
and termination costs (all sums owed by way of indemnities, inter alia on
Acceleration, damages and penalties, travel costs of the creditor, costs
associated with the assignment of the receivable after acceleration, costs
constituted by fees, recovery costs, procedural costs, indemnities payable in
the event of an order being handed down…), - (iv) taxes payable in connection
with sums owed, - (v) insurance premiums, - (vi) costs (costs of procuring a
transfer of title, registration costs and registration renewal costs,
enforcement and recovery costs…), at the rate of eight per cent (8%) of the
principal amount, namely: two million eight hundred and seventy-two thousand
Euros  €2,872,000.00         Total to be registered: THIRTY-EIGHT MILLION SEVEN
HUNDRED AND SEVENTY-TWO THOUSAND EUROS   €38.772.000,00 

 

For the sole purposes of the formalisation of this registration, it is hereby
specified that the Interest Rate applicable to the Acquisition Sub-Tranche is on
this day calculated at one point six four five per cent (1.645%) per annum.

 

This registration shall remain in force, in accordance with the provisions of
Article 2434 of the French Civil code, until 27 February 2020 and shall not be
superseded by any registration in favour of a third party.

 

2)Under the Additional Tranche:

 

10

 

 

AS SECURITY FOR:

 

The sum of twenty million Euros, representing the principal  €20,000,000.00    
    Interest and fees of which the ranking is protected by law   Memorandum    
    Total amounts ancillary to the receivable, (including inter alia but without
limitation): - (i) agreed fees, - (ii) increased interest payable on any late
payment of the sums owed, - (iii) indemnities and termination costs (all sums
owed by way of indemnities, inter alia on Acceleration, damages and penalties,
travel costs of the creditor, costs associated with the assignment of the
receivable after acceleration, costs constituted by fees, recovery costs,
procedural costs, indemnities payable in the event of an order being handed
down…), - (iv) taxes payable in connection with sums owed, - (v) insurance
premiums, - (vi) costs (costs of procuring a transfer of title, registration
costs and registration renewal costs, enforcement and recovery costs…), at the
rate of eight per cent (8%) of the principal amount, namely: one million six
hundred thousand Euros  €1,600,000.00         Total to be registered: TWENTY-ONE
MILLION SIX HUNDRED THOUSAND EUROS   €21.600.000,00 

 

For the sole purposes of the formalisation of this registration, it is hereby
specified that the Interest Rate applicable to the Additional Tranche is on this
day calculated at seven point five four five per cent (7.545%) per annum.

 

This registration shall remain in force, in accordance with the provisions of
Article 2434 of the French Civil code, until 27 February 2017 and shall not be
superseded by any registration in favour of a third party.

 

8.2Waiver of the Vendor's lien and rescissory action

 

Following payment of the above price, the Vendor declares the waiver of all lien
and rescissory action rights over the Property Complexes.

 

11

 

 

9.TAX

 

9.1Exemption from value added tax in relation to the transfer and no reversal of
tax initially deducted

 

The Parties declare that this transfer is governed by the provisions of Article
257 bis of the French General Tax Code, which provides for the fact that the
supply of goods and services are exempt from Value Added Tax (hereinafter
referred to as "VAT") provided that they are provided by VAT tax payers at the
time of full or partial transfer of the goods.

 

Based on the provisions set out in the BOFIP under the reference BOI – TVA –
CHAMP – 10-10-50-10-20121001 and in particular an advance ruling (rescrit)
number 2006/34 published on 12 September 2006, “the tax exemption applies to
assignments of properties attached to a real property leasing activity with
take-over or re-negotiation of leases in progress between two lessors who owe
VAT for said activity insofar as said assignments come within the scope of a
logic of transfer of undertaking or of restructuring carried out in favour of a
person who intends operating the general [assets] transferred.”

 

In addition, under the terms of a second tax rescrit number 2006/58 published on
26 December 2006, also set out in BOFIP under reference
BOI-TVA-CHAMP-10-10-50-10-20121001, it is specified that: “the assignment of a
property posted under the fixed assets of an undertaking which had assigned it
for the implementation of a real property leasing activity, with take-over, with
or without negotiation, of the lease(s) in progress, must be considered to have
taken effect in the scope of the general transfer of assets as in said case, the
transfer in question comes within the scope of a logic of transfer of
undertaking.”

 

In this regard:

 

The Vendor declares and guarantees:

 

•   that the Property Complexes are registered under fixed assets on its balance
sheet;

•   that the Property Complexes are for leasing and have never ceased to be
assigned to a leasing activity;

•   that it has opted for VAT on rents collected and that it operates the Real
Property Assets and Rights in accordance with Article 260-2° of the French
General Tax Code, appended hereto after reference.

 

(Schedule 3. - Vendor VAT Option)

 

12

 

 

The Purchaser:

 

•   undertakes to register the Property Complexes under fixed assets on its
balance sheet,

•   undertakes to take over and continue the leasing activity that the Vendor
currently carries on;

•   undertakes to opt for VAT on the rents generated by the Property Complexes
in accordance with the provisions of Article 260-2° of the French General Tax
Code,

•   represents that it is not purchasing the Property Complexes, on today's
date, with the intention of re-selling them,

•   represents that it has been fully informed that under the provisions of the
aforementioned Article 257 bis, it is deemed the successor of the Vendor and
shall thus be liable, where applicable, for making the adjustments that may
become due and payable after the Sale and which would have been incumbent on the
Vendor if the latter had continued to operate the Property Complexes.

 

As a consequence of the aforementioned representations and undertakings, the
transfer shall be fungible with a general transfer of assets as provided for
under the provisions of Article 257 bis of the French General Tax Code relating
to VAT.

 

The Vendor shall thus not be required to repay to the Tax Authorities a fraction
of the VAT actually deducted during the period of use of the Property Complexes,
as provided for under the provisions of Article 207 in schedule II of the French
General Tax Code. The Purchaser shall thus not repay the amount of said VAT to
the Vendor.

 

The Vendor has on this day provided to the Purchaser, who acknowledges such, a
statement of VAT deductions performed in relation to the Property Complex, so as
to allow the Purchaser to carry out, where required, the VAT adjustments
described in Article 257 bis of the aforementioned French General Tax Code.

 

The Parties shall cite on their respective revenues tax return (CA3) the amount
of the assignment covered by the tax exemption and the adjustment provided for
in the aforementioned Article 257 bis on the line “other non-taxable
transactions”

 

In the event the authorities call this adjustment payment exemption in question,
such that the Vendor is obligated to pay back the amount of the VAT to be paid
to the tax authorities, the Purchaser undertakes to pay to it said amount
against delivery of the attestation provided for in Article 207 in schedule II
of the Tax Code which transfers the rights to the deductibility of said amount
to it. The Vendor shall thus bear alone the expenses following said adjustment
payment.

 

It is also specified that in the event the tax authorities call the Purchaser’s
total or partial right of deduction into question for any reason whatsoever
which would be attributable to the Vendor, the Vendor must repay the
non-deductible VAT either unduly transferred to the Purchaser or rectified and
made payable by the Purchaser.

 

13

 

 

9.2Transfer Regime

 

9.2.1With regard to VAT

 

With regard to VAT, the Vendor repeats the declaration:

 

-that it is subject to VAT within the meaning of Article 256 A of the French
General Tax Code and that it will act as such in relation to this transfer;

-that the Property Complex has been completed for more than 5 years as at the
date hereof, such that its transfer is exempt from VAT pursuant to the
provisions of Article 261 5, 2° of the French General Tax Code;

-that it does not wish to exercise the option offered by 5° bis of Article 260
of the French General Tax Code for this transfer to be subjected to VAT;

-and consequently that this transfer is not subject to VAT.

 

9.2.2With regard to registration rights

 

The Property Complex has been completed for more than five years.

 

Consequently, the Sale shall be subject to the "Contribution de Sécurité
Immobilière" (property transaction formalities fee) at the ordinary tax rate
provided for by Article 1594 D of the French General Tax Code based on the price
of SIXTY-SIX MILLION EURO (EUR 66,000,000.00)

 

The land registry tax calculation is based on the sale price of the Property
Complexes, namely the sum of 66,000,000.00 Euros

 

Therefore a taxable base of €66,000,000.00.

 

9.2.3Tax calculation

 

   Amount to be paid:        €66,000,000.00 x 4.50% =  €  2,970,000.00 
€66,000,000.00 x 1.20% =  €792,000.00  €2,970,000.00   x 2.37% =  €70,389.00    
    TOTAL  €3,832,389.00 

 

14

 

 

9.3Property capital gain

 

To meet the requirements of Article 74 SJ of Schedule II of the French General
Tax Code, the Vendor represents, under its sole responsibility, that:

 

- the price of this sale is €66,000,000.00,

- it acquired, for a fee, the Property Complex subject hereof, following the
merger treaty dated 20 November 2013 filed with Maître VERTHAMON, Notary in
PARIS, on 17 March 2014; said treaty has been published under the terms of an
additional deed dated 26 November 2014 received by Maître Laurent CASSIGNARD,
Notary in PARIS, and under said deed the Property Complexes have been valued for
"Contribution de Sécurité Immobilière" purposes at €66,000,000.00.

- for its income tax declarations, it relies upon Grandes Enterprises registered
at 8 rue Courtois, PANTIN, identified under number 331 250 472,

- it has the status of listed property company (SIIC regulations) as provided
for by Article 208 C of the French General Tax Code.

 

10.LAND REGISTRY - OTHER PUBLICATIONS

 

10.1Land Registry

 

This document shall be published at the Land Registry Office of the area in
which the Property Complex is located.

 

10.2Single formality

 

This document is subject to a single formality.

 

10.3Nomination of business address for land registry purposes – Powers for
compliance with formalities

 

10.3.1Business address:

 

For land registry purposes and related postal communication and correspondence,
the business address nominated by the Parties is the Notary Office specified
above.

 

For mortgage entries to be validated in relation hereto, a specific business
address has been nominated as the office of Maître Vincent AUDOIR, Notary in
Paris (8th arrondissement), at 5 rue Alfred de Vigny.

 

15

 

 

10.3.2Powers for compliance with formalities

 

For the purposes of compliance with land registration formalities, the Parties,
acting in their mutual interests, hereby grant all necessary powers to any
authorised sworn clerk of the Notary Office specified above, with the option to
act collectively or individually, to produce and sign any supplementary or
corrective or amending documents hereto, to ensure that these comply with all
mortgage, cadastral and civil status documents.

 

END OF STANDARDISED PART

 

16

 

  

SECOND PART

 

11.CONTEXT OF THE TRANSACTION

 

11.1Economics of the transaction

 

The Vendor represents that its Information Package contains all of the
information and documents in its possession relating to the legal, technical,
tax, environmental and administrative status of the Property Complexes

 

The list of documents contained the Information Package is appended hereto.

 

(Schedule 4. – List of Information Package contents).

 

The Vendor has made available to the Purchaser, prior to the signing hereof,
assisted by its advisers, the Information Package, in order to allow it to
assess the Property Complexes, to carry out its own investigations and to
understand the legal, technical, tax, environmental and administrative status of
said Property Complexes, which the Purchaser expressly acknowledges.

 

The Purchaser represents that it has, itself or in the company of any
experienced property experts, technicians or professionals and external advisers
chosen and appointed by it, carried out an examination of the legal, tax,
administrative, environmental and technical status of the Property Complexes.
This examination specifically includes visits to the Property Complexes.
Moreover, following the review of the Information Package, it was able to put
additional questions to the Vendor.

 

The Purchaser represents that the Vendor’s capacity and the provision of the
Information Package were determining factors in its option to formally record
this agreement.

 

The Purchaser acknowledges (i) that this purchase shall be made without it being
able to claim any warranty whatsoever from the Vendor, (ii) that it shall
personally attend to the constraints, substandard performances and apparent or
hidden defects of any kind of the Assets as it undertakes not to sue the Vendor
in said respect, (iii) subject to the statutory warranties that the Vendor
cannot escape, (iv) and subject to the benefit of the sole representations and
warranties expressly and restrictively stipulated hereunder and in the Deed of
Sale to be formally recorded to perform this agreement.

 

The Parties also represent that the agreements contained in this statement are
an integral part of this Deed which forms an indivisible and inseparable whole
with the agreements.

 

17

 

  

11.2Substitution in the benefit of the Promise to Sell

 

The conditions hereof were originally drawn up between the Vendor and the
company known as ARC GLOBAL (LUXEMBOURG) HOLDINGS SARL, a Luxembourg company
with share capital of 12,500 Euros, the registered office of which is in
Luxembourg (L-1742), at 9A boulevard Prince Henri, registered in the Trade and
Companies register of Luxembourg under number B 190960, following a notarised
preliminary contact received by Maître Laurent CASSIGNARD, Participating Notary,
with the participation of Maître Laurent HOSANA, Undersigned Notary, dated 15
October 2014.

 

Under the terms of this deed, ARC GLOBAL (LUXEMBOURG) HOLDINGS SARL has paid, by
way of guarantee deposit, the sum of THREE MILLION THREE HUNDRED THOUSAND EURO
(EUR 3,300,000.00).

 

Under the terms of an Amendment No. 1 dated 15 October 2014 in PARIS, received
by Maître Laurent CASSIGNARD with the participation of Maître Laurent HOSANA, it
replaced the company ARC GLOBAL HOLDCO LLC, Limited Liability Company of the
state of DELAWARE (USA), the registered office of which is The Corporation
Service Company, 2711 Centerville Road, Suite 400, Wilmington, 19808, DELAWARE
(USA), identified with the Secretary of State of DELAWARE, where it is
registered under reference 5219363.

 

This substitution was granted under the condition that a legal opinion was
produced prior to 31 December 2014, confirming that company ARC GLOBAL HOLDCO
LLC was not the subject matter of an insolvency procedure.

The Vendor represents that this condition has since been satisfied.

 

This deed also provided for an option of substitution.

 

Under the terms of an Amendment No. 2 dated 29 January 2015 in PARIS, received
by Maître Laurent CASSIGNARD, with the participation of Maître Laurent HOSANA,
it was specifically agreed between the Vendor and the company ARC GLOBAL HOLDCO
LLC:

- that the company ARC GLOBAL HOLDCO LLC shall pay an additional deposit of
THREE MILLION THREE HUNDRED THOUSAND EURO (EUR 3,300,000.00),

- that the sale completion date be extended to no later than 27 February 2015,

- that the conditions precedent of the substitution contained in Amendment No. 1
had since been satisfied.

 

18

 

 

 

Following a substitution agreement dated 13 February 2015, the above company ARC
GLOBAL HOLDCO LLC replaced the above company ARC GLOBAL (LUXEMBOURG) HOLDING
SARL.

This agreement specified that any sum paid as locking-in compensation or
guarantee deposit shall be the subject matter of a direct settlement between
said companies.

 

Following a substitution agreement dated 27 February 2015, the above company ARC
GLOBAL (LUXEMBOURG) HOLDINGS SARL was substituted by the Purchaser hereof.

This agreement specified that any sum paid as locking-in compensation or
guarantee deposit shall be the subject matter of a direct settlement between the
substitute and the Purchaser.

 

11.3Novation

 

It is agreed by the Parties that the provisions of the Deed of Sale expressly
form novation to any agreement or arrangement whatsoever that may be the result
of email or postal correspondence prior to the signing hereof.

 

11.4Confidentiality

 

No Party shall make any public announcement (by means of a published statement
or any other means) relating to the existence, content or subject hereof,
without the prior written approval of the other Party.

 

However, each Party may proceed with such an announcement, without the approval
of the other Party, should the publication be required by law or under any
regulation.

 

11.5Costs

 

11.5.1Principles

 

The Purchaser shall pay the fees, costs and rights arising from this Deed and
its consequences.

 

11.5.2Intermediary fees

 

Each Party shall pay only the sums that may be due to an intermediary that it
has appointed pursuant hereto, such that the other shall never be troubled nor
pursued.

 

19

 

  

11.5.3Expenditure

 

Aside from the costs associated with this Deed of Sale, each Party shall pay its
own costs, fees and expenditure (including, without limitation, the expenditure
and costs of its accounting, tax and legal advisers) incurred under the
preparation and negotiation hereof.

 

12.USE OF THE PROPERTY COMPLEXES

 

12.1Lease status

 

12.1.1Presentation of the lease status

 

The Property Complex is leased to the Tenant in accordance with the Lease.

 

The Purchaser expressly exempts the Undersigned Civil Law Notary from setting
forth all terms and conditions of the Lease and all documents relating to the
lease status of the Property Complex as they appear in the Information Package,
declaring that it is familiar with these and shall personally attend thereto.

 

 

Subject to the contents of the Information Package, the Vendor represents that:

-no sub-letting or business address has been agreed or authorised by it,

-It has not entered into any agreement with the Tenant other than the Lease
specified in the Information Package,

-The Tenant is up to date with the payment of rent and charges under the Lease,

-The Tenant has not served any notice of leaving.

 

The Purchaser expressly exempts the Undersigned Civil Law Notary from setting
forth all terms and conditions of agreement as it represents that it is
perfectly familiar with same having received copies thereof prior to today’s
date.

 

The Purchaser is subrogated by the Vendor from this date in all its rights and
obligations under the Lease. The Vendor acknowledges that from this date, it
loses its capacity as lessor and consequently is forbidden from interfering in
any manner whatsoever in the contractual relations between the Purchaser and the
Tenants, except where stated otherwise in Clause 12.1.4 and the succeeding
paragraph.

 

Reservation is made by the Vendor for any sums that may be due to it under
rental payments, indemnities or charges relating to a period prior to the
Purchaser taking possession.

 

The Vendor provides on this day to the Purchaser, the original copy of the
Lease, for which the latter acknowledges receipt.

 

20

 

  

The Purchaser undertakes to notify the Tenants of the transfer of the Property
Complex within ten (10) Business Days from this day.

 

12.1.2Guarantee deposits

 

The CREDIT DU NORD has issued the Vendor with a stand-alone first demand
guarantee, dated 14 June 2012, for an amount corresponding to 3 months’ rent,
excluding taxes, to guarantee it the payment of any amounts that the Tenant
might owe to it.

 

This guarantee was the subject matter of the addenda dated 28 January 2013, 2
October 2014 and 28 October 2014.

 

The Vendor provides on this day to the Purchaser, the original of the guarantee
and its addenda 2 and 3, for which the latter confirms receipt.

 

12.1.3Pro rata of rents

 

The current total amount of annual rent excluding taxes and charges is
€4,921,371.

The Vendor has received the total amount of rent due for the month of February
2015.

 

The Parties have on this day calculated the pro rata rent paid by the Tenant
owed to the Purchaser for the period between this day and the last day of the
current month.

 

The Vendor shall today pay to the Purchaser, via the accounts of the Undersigned
and Participating Notaries, the amount of pro rata rent excluding taxes paid by
the Tenant and owed to it, as it is indicated below in Clause 14.1.1A, namely
the amount of TWENTY-NINE THOUSAND TWO HUNDRED AND NINETY-THREE EURO AND
EIGHTY-EIGHT CENTS (EUR 29,293.88).

 

12.1.4Charges – Adjustment

 

a)Adjustment of charges in relation to previous years

 

The Vendor shall personally attend to the adjustment of charges for previous
years.

 

b)Adjustment of charges non-recoverable from Tenants for the current year

 

Non-recoverable charges likely to arise, as the case may be, due to legal or
regulatory provisions and contractual stipulations shall be divided pro rata
temporis between the Parties, namely:

 

21

 

 

 

- the non-recoverable charges for the period prior to the Sale shall be borne by
the Vendor;

 

- the non-rechargeable charges for the period after the Sale shall be borne by
the Purchaser.

 

Said allocation shall be made directly between the Parties concomitantly with
the adjustment of rechargeable rental charges.

 

The Parties shall come together at the end of the year to jointly determine the
amount of non-rechargeable charges and payments to be made in order to comply
with the aforementioned time apportionment allocation rule.

 

c)Adjustment of charges recoverable from Tenants for the current year

 

A table has been drawn up by the Vendor and relevant to the date hereof,
presenting a calculation of interim payments for charges and work collected from
the Tenant since 1 January of the current year less the recoverable expenditure
paid or to be paid by the Vendor for the same period, as well as the associated
supporting documents.

 

(Schedule 5. – Calculation of interim payments for charges and recoverable
expenditure paid or to be paid)

 

This calculation shows a positive balance of the sum of TWO HUNDRED AND
FORTY-SIX THOUSAND EIGHT HUNDRED AND EIGHTY-FOUR EURO AND NINETY-FOUR CENTS (EUR
246,884.94), repaid to the Purchaser as indicated hereafter in Clause 14.1.1B.

 

In the event that the charges and taxes owed by the Tenant for the period after
the Sale are paid to the Vendor after said date, it undertakes to refund them to
the Purchaser within fifteen (15) Calendar Days of the cashing in thereof.

 

The Purchaser shall personally attend to the presentation of charges for the
year 2015. It shall call from or pay to the Vendor, its share.

 

12.2Contracts and utility contracts

 

The Vendor represents that it has not granted any display concession or
authorisation to install a relay aerial on the Property Complexes to anyone
whomsoever and in any form whatsoever. The Vendor has cancelled, at its own cost
and its own responsibility, any management contract into which it may have
entered in relation to the Property Complexes.

 

22

 

 

 

The Vendor has provided to the Purchaser within the Information Package, all
service and maintenance contracts relating to the Property Complexes.

 

The Purchaser shall personally attend to the continuation or termination of said
contracts.

 

The Vendor recalls that there is no employment contract in place linking it
directly with persons employed for the maintenance, security or operation of the
Property Complex, pursuant to the provisions of Article L. 1224-1 of the French
Employment Code.

 

12.3Public access building

 

The Vendor declares that the Property Complexes do not come under the law on
Public Access Buildings

 

12.4Construction insurance

 

12.4.1Contract

 

The Vendor represents that the Property Complexes are covered by a valid
Builder's and Contractor's liability insurance, taken out in relation to the
works that gave rise to the building permit and prior declarations referred to
above in Clause 13.1.2 Particulars of documents obtained, and that there are no
proceedings pending in relation to the implication of liabilities related to the
ten year warranty.

 

The Vendor has taken out with AVIVA ASSURANCES, having its registered office at
Bois Colombes 92271, 13 rue du Moulin Bailly, a global site insurance contract
No. 75 067 861 on 23 October 2008 which took effect on 25 August 2008.

 

This insurance contract was the subject of a "of which this deed" on 4 December
2008.

 

The Vendor has paid the final premium related to said insurance contract, as
confirmed by an attestation issued by AVIVA ASSURANCES on 18 September 2014
under the terms of which the Company stated that the date of receipt taken into
account by its services was 24 March 2009.

 

Appended hereto after reference is a copy of:

- the special conditions of the global site insurance contract,

- the "of which this deed"

- the attestation dated 18 September 2014.

 

(Schedule 6. – Special conditions, "of which this deed" and attestation)

 

23

 

 

 

The Purchaser represents that it is fully familiar with the related documents
that it has received in the Information Package and represents that it will
personally attend thereto.

 

In accordance with Articles L. 242-1 of the French Insurance Code and 1646-1 of
the French Civil Code, the Purchaser is subrogated in the rights of the Vendor
under the above insurance and under the property developers' civil liability
policy.

 

12.4.2Ongoing insured event

 

The Vendor represents that on this day there is no ongoing insured event in
relation to the Property Complex.

 

As a result of the foregoing, the Purchaser acknowledges that it is well
informed of the status of the Property Complex with regard to construction
insurances taken out to cover the Property Complex and represents that it will
personally attend thereto, without recourse against the Vendor.

 

13.INFORMATION RELATING TO THE PROPERTY COMPLEXES

 

13.1Urban planning

 

13.1.1Principle

 

The Purchaser shall personally attend to, without recourse against the Vendor,
the urban planning easements that may and might encumber the Property Complex or
arise under laws, decrees or rulings in force or regional or local planning,
extension or improvement plans.

 

13.1.2Particulars of documents obtained

 

Appended hereto are the following documents for which the Purchaser acknowledges
awareness both by its reading thereof and after consideration itself of the
administrative documents as part of its examination of the Information Package:

-urban planning memorandum issued by the Mayor of Rueil-Malmaison on 6 November
2014,

-urban planning certificate issued by the Mayor of Rueil-Malmaison on 24
November 2014,

-quarry memorandum dated 29 October 2014,

-site plan.

 

(Schedule 7. – Urban planning documents)

 

24

 

 

 

The Purchaser:

 

(i)Expressly undertakes to personally attend to the payment of charges,
fulfilment of requirements and compliance with public easements and other
administrative limitations of the ownership rights referred to in this document
of a purely informative nature, and of which it represents that it is aware;

(ii)acknowledges that the Undersigned Notary has provided to it all additional
clarifications on the scope, extent and effects of said charges, requirements
and administrative limitations;

(iii)represents that it has never obtained an urban planning certificate or the
possibility of carrying out work, requiring the prior obtaining of a building
permit, a condition hereof.

 

The Purchaser represents that it is perfectly aware of the above, and discharges
the Vendor from any obligations thereto, and shall personally attend thereto.

 

13.1.3Mines and quarries

 

Pursuant to the provisions of Article L. 154-2 of the French Mining Code, cited
hereafter:

 

Article L. 154-2 of the French Mining Code:

 

“The vendor of land on the depths of which a mine has been in use is obliged to
inform the purchaser in writing thereof. It shall also inform it, to the best of
its knowledge, of the dangers or significant drawbacks that may result from the
use thereof.

 

In the absence of this information, the purchaser may decide to cancel the sale,
or to negotiate a part of the purchase price. It may also request, at the cost
of the vendor, the removal of the dangers or drawbacks that compromise the
normal usage of the land, as long as the cost of this removal is not
disproportional to the purchase price.

 

The provisions of this Article also apply to any form of property transfer other
than a sale.”

 

The Vendor represents that to the best of its knowledge, no mine or quarry
present or past is or has been in use in the depths of the Property Complex.

 

13.1.4Collective sanitation

 

The Vendor represents that the Property Complexes are connected to the public
water network, but does not guarantee the compliance of the existing connection.

 

25

 

 

 

13.1.5Urban pre-emptive right

 

This disposition gives rise to the pre-emptive right established by Articles L.
211-1 et seq. of the French Town Planning Code.

 

The Vendor has offered to the pre-emptive right holder, the option to exercise
the pre-emptive right of which this deed is the event giving rise, as confirmed
by a declaration of intent to assign sent to the City of Rueil-Malmaison by
registered letter with acknowledgement of receipt.

 

In a letter dated 6 November 2014, the holder of the pre-emptive right has
confirmed its decision not to exercise this pre-emptive right.

 

The original of this letter is appended hereto after reference with a copy of
the aforementioned declaration of intent to assign.

 

(Schedule 8. - Return letter of DIA dated 6 November 2014).

 

13.2Terms and conditions

 

The Sale is granted and accepted under the following terms and conditions.

 

13.2.1Quiet enjoyment

 

The Purchaser shall benefit from quiet enjoyment as provided for by Articles
1626 et seq. of the French Civil Code.

 

The Vendor represents:

·that, on today’s date, there is no legal action for rescission, cancellation,
requisition or compulsory purchase that may impair the right of disposal.

·that, on today’s date, there is no non-cleared pre-emption right and any legal
action that may impair the right of disposal.

·that it has not conferred upon any person other than the Purchaser any right
whatsoever arising from a preliminary contract, a letter of engagement, a
preferential or pre-emptive right, a temporary lock-up clause, and that in
general there is no impediment to this Sale.

 

26

 

 

13.2.2Conditions of Sale

 

A.State of the Property Complex

 

The Property Complex is, subject to the provisions of this deed, sold, as
accepted by the Purchaser, in the state in which it is found on this day without
any warranty by the Vendor in particular in relation to the nature and state of
the ground and sub-soil. The Purchaser may not bring any legal action for
amounts paid by mistake (répétition) against the Vendor in this regard, aside
from what may be specified hereunder.

 

B.Taxes and charges

 

The Purchaser shall, from this day, pay the taxes, contributions and charges of
any nature to which the Property Complex is or may be subject in accordance with
the tax regulation in force; however, although still the sole responsibility of
the owner on the date of 1 January, it is expressly agreed that the property
tax, household refuse tax and annual tax on offices in the Ile-de-France region
shall be divided prorata temporis between the Vendor and the Purchaser, should
they not have been recovered from the Tenants.

 

In the case of the property tax and the household refuse tax:

 

The Purchaser undertakes to repay to the Vendor, in relation to the Property
Complex for the year 2015, full amount of property tax and household refuse tax,
these being fully recoverable from the Tenant.

 

The Vendor shall send to the Purchaser, upon its receipt thereof, a copy of the
notice of taxes due relating to these taxes that shall be issued for the year
2015. This repayment, as defined above, shall be made within ten (10) Business
Days from the day of receipt by the Purchaser of the aforementioned notice of
taxes due.

 

Following this repayment, the Purchaser shall be subrogated in the right to
require from the Tenants the payment of the property tax and the household
refuse tax owed by them for the year 2015.

 

In the absence of payment by the Purchaser within the aforementioned ten (10)
Business Days, the Purchaser shall be liable for interest of one per cent (1%)
for each month of default, payable to the Vendor.

 

In the case of the annual tax on offices in the Ile-de-France region:

 

The Vendor represents that it has made within the legally prescribed time frame,
the declaration of annual tax on offices in the Ile-de-France region for the
year 2015, and the payment thereof.

 

A copy of the declaration form and proof of the payment of this tax is appended
hereto after reference.

 

27

 

 

 

(Appendix 9.: – Office tax 2015 declaration form and proof of its payment)

 

The Purchaser refunds to the Vendor on this day via the accounts of the
Undersigned and Participating Notary, as it has indicated below in Clause
14.1.2, part of the annual tax on offices in the Ile-de-France region for the
year 2015 in relation to the Property Complex, to the sum of TWO HUNDRED AND
SEVENTY-SIX THOUSAND ONE HUNDRED AND SEVENTY-EIGHT EURO AND EIGHTY-TWO CENTS
(EUR 276,178.82).

 

As a result of this payment, the Purchaser is subrogated in the right to require
from the Tenant the repayment of the annual tax on offices in the Ile-de-France
region owed by it for the year 2015, this tax being recoverable from the Tenant.

 

The balance of this tax shall be payable by the Purchaser to the Vendor on or
before 31 March 2015.

 

The Parties agree that the newly established additional tax on parking spaces in
the Ile-de-France region shall be declared and paid by the Purchaser within the
legally prescribed time frame, namely prior to 1 September 2015.

 

C.Insurance

 

1/ Reminder of legal provisions

 

The Undersigned Notary reminds the Parties that Article L. 121-10 of the French
Insurance Code specifies the following:

 

"In the event (...) of assignment of an insured item, the insurance shall
automatically continue in favour (...) of the purchaser (...). The purchaser,
however (...) is permitted to cancel the contract".

 

2/ Agreement between the Parties

 

it is agreed between the Parties:

 

(i)that the Vendor shall personally attend to, such that the Purchaser shall
never be troubled nor pursued in relation thereto, the cancellation of fire and
other risk insurances taken out by it, pursuant to the mandate hereby granted to
it by the Purchaser,

 

(ii)that the Purchaser shall personally attend to, at its own risk, the taking
out of a new insurance policy.

 

28

 

 

 

D.Disputes and proceedings

 

The Vendor represents that it is not party to any pending court, arbitral or
administrative proceedings in connection with the Property Complexes and that it
has not received any notification or any letter containing a claim or an order
in relation to the Property Complexes.

 

13.2.3Easements

 

The Purchaser shall accept all negative, contractual or statutory, apparent or
hidden, continuous or discontinuous easements that may and might encumber the
Property Complex, except to challenge them and to enjoy positive easements, if
any, at its own risks, without claim against the Vendor without this clause
giving third parties more rights that they can prove under lawful title which is
not time-barred or by law.

 

The Vendor represents that it has not granted any easement to the Property
Complexes and that as far as it is aware it is not encumbered by any easement
other than those arising from:

-The natural situation of the premises,

-The law.

 

Moreover, the Purchaser shall personally attend to all easements, obligations
and constraints of an administrative nature and to town planning rules
applicable to the Property Complexes as well as to the statutory or
administrative easements and easements arising from the natural situation of the
premises for the period after its purchase of the Property Complexes without any
claim against the Vendor.

 

13.3Technical Surveys

 

13.3.1Technical survey file / General provisions

 

A.Review of texts

 

The Parties represent that they are perfectly familiar with the provisions of
Articles L. 271-4 to L. 271-6 of the French Building and Housing Code (Code de
la Construction et de l’Habitation) relating to the technical survey file
(hereinafter the “Technical Survey File”) which must be appended to the
notarised deed of sale of all or part of a developed property.

 

B.Contents of the Technical Survey File

 

The fact-finding reports, reports and surveys (hereinafter the “Reports”)
constituting the Technical Survey File are the following:

 

29

 

 

1.The fact-finding report of the risk of exposure to lead provided for in
Articles L. 1334-5 and L. 1334-6 of the French Public Health Code.

2.The report mentioning the presence or absence of materials or products
containing asbestos provided for in Article L. 1334-13 of the Public Health
Code,

3.The report on the presence of termites in the building provided for in Article
L. 133-6 of the French Housing and Construction Code.

4.The report on the interior gas installation provided for in Article L. 134-6
of the French Housing and Construction Code.

5.Report on natural, mining and technological hazards provided for in paragraph
2 of I of Article 125-5 of the French Environmental Code, in the zones cited in
said I of said Article.

6.The energy efficiency survey provided for in Article L. 134-1 of the French
Housing and Construction Code.

7.The report on the indoor electrical installation provided for in Article L.
134-7 of the French Housing and Construction Code.

8.The survey of the non-public sanitary facilities provided for in Article L.
1331-11-1 of the French Public Health Code.

 

C.Statement of the Reports – Liability – Subrogation

 

The contact details of the authors of said Reports and the dates when they were
drawn up are mentioned in the articles relating to the relevant regulations.

 

The Vendor recalls that, as far as it is aware, the Reports which together
constitute the Technical Survey File were drawn up by persons with
qualifications and with an organisation and suitable means as defined in Article
L. 271-6 of the Building and Housing Code.

 

The Vendor does not warrant the content of the Reports constituting the
Technical Survey File drawn up under the sole responsibility of their authors.

 

In addition, the Vendor represents that it subrogates the Purchaser, which it
accepts, in rights and legal actions with regard to the authors of said Reports.

 

13.3.2Anti- lead poisoning / Fact finding of the risk of exposure to lead

 

A.Review of texts

 

The Parties represent that they are perfectly familiar with the provisions of
Articles L. 1334-1 to L. 1334-12 and R. 1334-1 to R. 1334-13 of the French
Public Health Code (Code de la Santé) relating to the combating of lead
poisoning.

 

B.Non application of the regulations

 

30

 

 

As the Property Complex has no part for residential use, it does not fall within
the scope of anti-lead poisoning regulations.

 

C.Declarations

 

The Vendor represents that to be the best of its knowledge, no occupant of the
Property Complex has suffered from lead poisoning.

 

The Purchaser represents that it will personally attend, without recourse
against the Vendor, to the potential existence of lead in the Property Complex
and to any risks of exposure to lead and all consequences of any nature that may
arise therefrom.

 

13.3.3Conditions relating to the law on termites and other wood-eating insects /
Report on the presence of termites

 

A.Review of texts

 

The Parties represent that they are perfectly familiar with the texts applicable
to the protection of purchasers and owners of properties against termites and
other wood-eating insects and, in particular, the provisions of Act No. 99-471
of 8 June 1999 codified in Articles L. 133-1 to L. 133-6 of the Building and
Housing Code relating to the combating of termites.

 

B.Report on the presence of termites

 

The Vendor has provided to the Purchaser a report on the presence of termites,
as provided for in Article L. 133-6 of the French Housing and Construction Code
(hereafter "the Termites Report") prepared on 23 September 2014 by the company
known as BHA Environnement, the registered office of which is in CACHAN (94230),
at 86 rue du Colonel Fabien, which has proved its legality in light of Article
L. 271-6 of the French Housing and Construction Code by the production of a
solemn attestation drawn up in accordance with Article R. 271-3 of said Code.

It has also proved its professional qualifications by means of a certificate of
qualification drawn up by an accredited body and insurance covering its
professional liability.

 

A copy of the Termites Report is appended hereto after reference.

 

(Schedule 10. – Parasite Report)

 

31

 

 



13.3.4Asbestos regulations

 

A.Review of texts

 

The Parties represent that they are perfectly familiar with the provisions of
Articles L. 1334-13 and R. 1334-14 to R. 1334-29 of the French Public Health
Code applicable to developed properties whose building permit was issued prior
to 1 July 1997 and relating to asbestos.

 

Said provisions describe, in relation to asbestos, the obligations incumbent on
owners of developed properties.

 

Said obligations relate to:

 

-the search for the presence of flocking, lagging and false ceilings containing
asbestos in relation to the date of the building permit of the relevant
properties (Articles R. 1334-15 and R. 1334-16 of the French Public Health
Code);

-the presentation of the technical asbestos file (hereafter the "Technical
Asbestos File") (Articles R. 1334-25 to R. 1334-26 of the French Public Health
Code). Once it has been drawn up, the Technical Asbestos File shall satisfy the
obligation to search for the presence of flocking, lagging and false ceilings.

-the production of a report confirming the presence or absence of materials
containing asbestos (hereafter the Asbestos Report) (Article R. 1334-24 of the
French Public Health code) upon the sale of a building.

-when there is a Technical Asbestos File, the summary sheet contained in the
Technical Asbestos File constitutes the Asbestos Report.

 

B.Technical Asbestos File / Asbestos Report

 

The Vendor has provided to the Purchaser, a research and survey report on the
conservation of materials and products containing asbestos prepared on 3 April
2014 by the company known as PROVEXI and concluded by a technical asbestos file
drawn up by BHA Environnement on 11 September 2014.

 

A copy of these documents has been provided to the Purchaser, which it
acknowledges, in the Information Package; a copy of these documents, with a copy
of the insurance certificate and the qualification certificate of the author of
the fact-finding reports are appended hereto after reference.

 

(Schedule 11. – Asbestos Report)

 

The Purchaser represents that it is fully aware of these documents and will
personally attend to the status of the Property Complex with regard to the
potential presence of materials containing asbestos.

 

32

 

 

 

13.3.5Report on the interior gas installation

 

A.Review of texts

 

The Parties represent that they are perfectly familiar with the provisions of
Article L. 134-6 of the Building and Housing Code relating to the protection of
purchasers and owners of properties with an interior gas installation.

 

B.Non application of the regulations

 

As the Property Complex has no part for residential use, the provisions of
Article L. 134-6 of the Building and Housing Code are not applicable.

 

13.3.6Condition of the indoor electrical installation

 

A.Review of texts

 

The Parties represent that they are perfectly familiar with the provisions of
Article L. 134-7 of the Building and Housing Code relating to the safety of
indoor electrical installations.

 

B.Non application of the regulations

 

As the Property Complex has no part for residential use, the provisions of
Article L. 134-7 of the Building and Housing Code are not applicable.

 

13.3.7Natural, mining and technological hazards

 

A.Review of texts

 

The Parties represent that they are perfectly familiar with the provisions of
texts relating to information on major natural and technological hazards and in
particular the provisions of Articles L. 125-5 and R. 125-23 to R. 125-27 of the
French Environmental Code which includes, in particular, the obligation to
append to a promise to sell or deed of sale of a property complex, a report on
natural and technological hazards drawn up less than 6 months prior to the
execution of the agreement, based on the information provided by the Préfet of
the Mayor's department for the district in which the Property Complex is located
(hereafter the “E.R.N.M.T”).

 

B.Natural, mining and technological hazards report

 

The Vendor has provided to the Purchaser, who acknowledges it, the E.R.N.M.T.
prepared on 8 September 2014, in accordance with the template defined by
ministerial order.

A copy of the E.R.N.M.T. is appended hereto.

 

33

 

 

(Appendix12.: E.R.N.M.T.)

 

C.Declarations

 

·Declaration of the Purchaser:

 

The Purchaser represents that it is perfectly aware of the contents of the
E.R.N.M.T. and has had the opportunity to assess the nature of the potential
risks disclosed by the E.R.N.M.T., recognising that by producing this
E.R.N.M.T., the Vendor has fulfilled in full its obligations to inform on
natural and technological hazards.

 

·Declarations of the Parties relating to losses incurred following natural or
technological disasters:

 

The Parties represent that they are perfectly familiar with the provisions of
Article L. 125-5 of the French Environmental Code which provides as follows:

 

“IV – when a developed property sustained an incurred loss which gave rise to
the payment of proceeds under Article L. 125-2 or Article L. 128-2 of the French
Insurance Code (Code des assurances), the vendor or the lessor of the property
is required to inform in writing the purchaser or the Lessee of any incurred
loss that has occurred while it was the owner of the property or of which it
itself was informed under these provisions. In the event of the sale of the
property, said information is mentioned in the notarised agreement recording the
completion of the sale.

 

V – In the event of non-compliance with the provisions of this article, the
purchaser or the tenant may bring a legal action to cancel the agreement or
request the court to decrease the price.”

 

·Declaration of the Vendor:

 

The Vendor represents that:

-since it has owned the Property Complex, the latter has not sustained any loss
that gave rise to the payment of compensation under the provisions of Article L.
125-2 or Article L. 128-2 of the French Insurance Code;

-it has not been informed under the provisions of Article L. 125-5 of the French
Environmental Code of such an incurred loss having affected the Property
Complex.

 

34

 

 

 

13.3.8Energy efficiency survey

 

A.Review of texts

 

The Parties represent that they are perfectly familiar with the provisions of
Article L. 134-1 to L. 134-5 of the French Housing and Construction Code which
require that the Vendor provide the Purchaser with an energy efficiency survey
of the Property Complex, which includes the quantity of energy actually used or
estimated for a standard use of the Property Complex and a classification in
relation to benchmarked values.

 

B.Energy efficiency survey

 

The Vendor has provided the Purchaser with an energy efficiency survey drawn up
on 14 March 2011 by SINTEO, which has proved its legality in light of Article L.
271-6 of the French Housing and Construction Code by the presentation of a
solemn attestation drawn up in accordance with Article L. 271-3 of said Code.

 

A copy of this survey is appended hereto.

 

(Schedule 13. – Energy efficiency survey)

 

The Purchaser formally acknowledges same and represents that it shall personally
attend thereto without claim against the Vendor.

 

13.4Mandatory environmental authorisations

 

13.4.1Regulation relating to Installations classified for environmental
protection

 

A.Reminder of legal provisions

 

The Parties represent that they have been perfectly informed by the Undersigned
Notary of the provisions of Article L. 514-20 of the French Environmental Code
in relation to Installations classified for environmental protection, hereafter
cited:

 

“Article L. 514-20:

When a facility subject to authorisation or registration has been operated on
the land, the Vendor of said land is required to inform the purchaser thereof in
writing; it also informs it, insofar as it is aware, of the hazards or major
drawbacks resulting from the operation.

If the Vendor is the operator of the facility, it shall also inform the
purchaser if its business activity has involved the handling or storage of
chemical or radioactive substances. The deed of sale shall attest that said
formality has been carried out.

 

35

 

 

Otherwise, and if pollution discovered renders the land unsuitable for the
intended use specified in the contract, within a two year period as from the
discovery of the pollution, the purchaser may opt to request the cancellation of
the sale or to obtain a return of a part of the price. It may also request that
the site be rehabilitated at the vendor’s expense when the cost of said
rehabilitation does not seem to be out of proportion in relation to the sale
price”.

 

Moreover, the undersigned civil law Notary recalls that it is also necessary to
consider the issue of the treatment of excavated earth. It then becomes a
movable and, if it is polluted, shall be subject to waste regulations. It must,
in said respect, be evacuated to a category 1, 2 or 3 dump depending on the
degree of pollution thereof (Act No. 75-633 of 15 January 1975 and Waste
Elimination Act No. 92-646 of 13 July 1992).

 

B.Consultation of existing data bases

 

1/ BASOL (database on polluted or partly polluted sites and ground that requires
action by the public authorities as a preventive or remedial measure):

 

·The consultation of the BASOL database has not revealed the existence of a site
at the address of the Property Complexes.

 

2/ BASIAS (data base relating to the inventory of old industrial sites and
service activities):

 

·The consultation of the BASIAS database has revealed the existence of a site at
the address of the Property Complexes, namely:

BP Service Station, and facility named “Renault, formerly Mobil Oil”

 

3/ MEEDDM (database on the inspection of classified facilities - site of the
Ministry of Ecology, Sustainable Development and Energy),

 

A copy of searches is appended hereto after reference

 

(Schedule 14. – Environment)

 

C.Declarations of the Parties

 

The Vendor declares to the Purchaser:

 

ØThat is not aware of any ground pollution that could prevent the continued
operation of the Property Complexes in accordance with their intended use.

 

36

 

 

 

Øthat it has personally never carried on a business activity on the land that
gives rise to hazards or drawbacks for health or the environment (in particular,
air, ground and underground water, ground and subsoil),

 

ØThat to its knowledge, Mobil Oil has not operated a facility subject to
declaration, registration or authorisation for classified facilities within the
Property Complexes.

 

ØThat there exists in the Property Complexes:

(i) thermal facilities for which SAGGEL NEXITY PROPERTY MANAGEMENT sent a
declaration of operation to the Prefecture of Hauts de Seine on 24 September
2008.

A copy of the declaration file is appended hereto after reference

 

(Schedule 15. – Thermal facilities declaration)

 

ACTEVA sent a declaration of change of operator to the Prefecture of Hauts de
Seine on 2 February 2010.

The Prefecture of Hauts de Seine issued a receipt of declaration of change of
operator, of which a copy is appended hereto, on 20 September 2010; the
succession in business took effect on 30 August 2010.

 

(Schedule 16. – Thermal facilities declaration and receipt of change of
operator)

 

(ii) Refrigeration/compression facilities for which Centre Technique Renault
sent a first declaration of change of operator to the Prefecture of Hauts de
Seine on 23 February 2004;

A copy of the declaration file is appended hereto after reference

 

(Schedule 17. – Refrigeration facilities declaration)

 

SAGGEL NEXITY PROPERTY MANAGEMENT sent a copy of said declaration of change of
operator declaration of change of operator to the Prefecture of Hauts de Seine
on 10 April 2008.

The Prefecture of Hauts de Seine issued a receipt of declaration of change of
operator, of which a copy is appended hereto, on 05 May 2008; the succession in
business took effect on 07 April 2008.

 

ACTEVA sent a second declaration of change of operator to the Prefecture of
Hauts de Seine on 5 February 2010.

The Prefecture of Hauts de Seine issued a receipt of declaration of change of
operator, of which a copy is appended hereto, on 05 May 2010; the succession in
business took effect on 04 January 2010.

 

(Schedule 18. – Declarations of change of operator of 2008 and 2010)

 

37

 

 

 

ØThat to its knowledge the Property Complexes have not been the subject of any
activity leading to the handling or storage of chemical or radioactive
substances.

 

Moreover, the Vendor informs the Purchaser that MOBIL OIL FRANCE filed a
declaration of operation Prefecture of Hauts de Seine in view of the operation
of a service station.

Said service station is not located in the land footprint of the Property
Complexes and is one of the plots of co-ownership to which the Property
Complexes belong.

 

BP FRANCE sent a declaration of change of operator to the Prefecture of the
Hauts de Seine on 30 May 1997.

The Prefecture of the Hauts de Seine issued a receipt of declaration of change
of operator, of which a copy is appended hereto, on 30 May 1997; the succession
in business took effect on 06 May 1997.

 

(Schedule 19. – Declaration and receipt of change of operator of 1997)

 

The above declarations are corroborated by:

an e-mail from the Prefecture of the Hauts de Seine dated 29 September 2014

and a letter from the Prefecture of the Hauts de Seine dated 6 October 2014

 

Provided in the Information Package and appended hereto after reference

 

(Schedule 20. – Email and letter from the Prefecture)

 

Under the terms of a recorded letter to Acteva dated 3 June 2014, the Office for
the Environment and classified facilities issued a formal notice dated 3 June
2014 and requested that the supporting documents for the actions taken be sent
to it.

 

The company known as Bureau Veritas prepared a report on the inspection of
classified facilities on 1 December 2014, prior to the completion of works,
which was updated on 29 January 2015.

 

Bureau Veritas prepared a report entitled "withdrawal of reservations following
the inspection of refrigeration facilities dispersing water in an air flow
cooling system" dated 23 February 2015, in relation to the withdrawal of non
compliant items observed.

 

These documents are appended hereto after reference.

 

(Schedule 21. – Letter from the Prefecture dated 3 June 2014, Bureau Veritas
reports, compliance report)

 

38

 

 

 

The Purchaser:

 

·represents that the Vendor has informed it of the environmental situation of
the Property Complexes, in particular, it has provided to it the documents
referred to above prior to the date hereof

·waives, in consideration of the information provided to it, claiming under the
provisions referred to in the third subparagraph of Article L. 514-20 of the
Environment Code which authorises, if it does not have said information, to
request that the Sale be cancelled or that a part of the price be returned or
else that the site be restored at the Vendor’s expenses when the cost of said
restoration does not seem to be out of proportion in relation to the price.

 

13.4.2Legionnaires disease

 

A.Review of texts

 

The Parties represent that they are fully aware of the provisions of texts
relating to the prevention of risks linked to legionnaires disease in at risk
facilities and in public access buildings and in particular Circular No. 98-771
of the Minister of Employment and Social Solidarity of 31 December 1998.

 

B.At risk facilities

 

The Vendors represents that in the Property Complexes, there are facilities that
require regular inspections for the presence of legionnaires disease.

 

As a result, appended hereto after reference, is a copy of all analysis reports
prepared by the company known as A2A INGENIERIE, over the course of 2013 and
2014, the full list of which appears in the Information Package.

 

(Schedule 22. – Water analysis reports)

 

The Purchaser acknowledges that it has received, in the Information Package,
details relating to the analysis reports carried out on the Property Complex,
and declares that it will personally attend to the situation at the Property
Complex in relation to the risk linked to legionnaires disease, without recourse
against the Vendor.

 

13.5Administrative authorisations – Work

 

The following information is not related in any way to the representations and
warranties of the Vendor.

 

39

 

 

13.5.1Administrative authorisations

 

A.Building permits

a.Construction of the Property Complexes building permit No. PC 092-6.00325

 

The Property Complexes were built following the issuance of two building permit
orders as follows:

- Order No. 20.414 bis issued 29 March 1967,

- Order No. 34.111 issued 8 August 1969.

 

These building permits orders authorised the construction of an office complex
of five buildings.

 

The declaration of work completion was filed on 31 January 1973.

 

The certificate of conformity was issued by the City of Rueil-Malmaison on 30
April 2002.

 

Appended hereto after reference is a copy of:

- the building permit order of 8 August 1969,

- the compliance certificate dated 30 April 2002.

 

(Schedule 23. – Building permit order of 8 August 1969 and compliance
certificate of 30 April 2002)

 

b.2008 Rehabilitation work

 

On 19 March 2008, the Vendor filed a prior declaration of works to rehabilitate
the Property Complexes with modification to the façades and the surrounding
area.

 

This prior statement was completed on 9 April, 7 May and 4 June 2008.

 

An order of non-opposition was issued by the Mayor of the Municipality of
Rueil-Malmaison on 13 June 2008 under number DP 920630804462.

 

Meanwhile, on 19 March 2008, the Vendor filed a building permit application
file, to change the volume of the Property Complexes through a one-off
demolition and the creation of a patio.

 

The building permit file was completed on 7 May and 4 June 2008.

 

An order for a building permit was issued by the Mayor of the Municipality of
Rueil-Malmaison on 11 June 2008 under number PC 0920630802327.

 

40

 

 

 

The orders of no objection to the prior declaration of work and building permits
were displayed on site, as emerges from four reports drawn up by the
professional partnership Daniel COCHIN and Pascal NUNES, which holds a Court
Bailiff Office in Rueil-Malmaison (92500), on 18 July, 18 August 2008 and 21
August 2009.

 

The Mayor of RUEIL-MALMAISON issued for the building permit No. PC 0920630802327
a certificate of non-withdrawal and waiver of litigation dated 10 November 2014.

 

The work authorised under the building permit has been completed since 30 March
2009 as follows from the statement of completion and compliance of the work
formalised by the Vendor on 19 May 2009.

 

Appended hereto after reference is a copy of:

- the order of non-opposition to the prior declaration of work of 13 June 2008,

- the building permit order of 11 June 2008,

- the three reports in relation to the display,

- certificate of non-withdrawal and waiver for the building permit No. PC
0920630802327,

- the completion certificate and compliance certificate for the work.

 

(Schedule 24. – 2008 rehabilitation work documentation)

 

c.Prior declaration of work No. 0920630900028

 

The Vendor filed a prior declaration of work in view of the building of an
enclosure on street side and separating limits on 11 February 2009.

 

The Mayor of Rueil-Malmaison issued a decision of non-objection on 21 April
2009.

 

Said prior declaration was displayed on the land as recorded by SCP Daniel
COCHIN and Pascal NUNES, holder of a judicial officer’s office in
Rueil-Malmaison 92500, pursuant to a fact finding report of 11 May 2009.

 

The Vendor declares it has not been notified of any amicable or litigious
recourse or of any withdrawal of this prior declaration and the building permit
pursuant to article R 600-1 of the Urban Planning Code.

 

Appended hereto after reference is a copy of:

- the decision of non-opposition to the declaration of work,

- the report relating to the display.

 

(Schedule 25. – Prior declaration of work documentation)

 

41

 

 

 

d.DAACT – Attestation of non-contesting of compliance

 

An attestation of non-contesting of the declaration attesting completion and the
compliance of work was issued by the Town Hall of Rueil-Malmaison on 21 October
2014 for building permit No. PC 0920630802327 issued on 11 June 2008 and for
prior declaration No. DP 920630804462 being the subject of a declaration of
non-opposition dated 13 June 2008.

A copy of this attestation is appended hereto after reference.

 

(Schedule 26. – Attestation of non-contestation of compliance)

 

Moreover, the Vendor represents that it has not sent the declaration attesting
the completion and compliance for the prior declaration of work No. PC
0920630900028.

The Purchaser represents that it has been fully informed of the situation and
shall personally attend thereto without claim against the Vendor.

 

B.Offices premises creation tax

 

A decision to introduce an offices premises creation tax in the Ile-de-France
region on 8 August 1969 (number R69/57) was issued for the construction of the
Property Complexes, for a usable surface office area liable for the tax of
14,079 m² at a rate of 200 francs/m², equal to the sum of 2,815,800 francs.

A copy of this tax decision is appended hereto after reference.

 

(Schedule 27.– Offices premises creation tax)

 

C.Office approval

 

An approval order for the erection of the Property Complexes was issued by the
Ministry for the Environment and the living environment on 30 March 1965, in
relation to the building of premises of a built-up floor area of 14,946 m².

A copy of this order is appended hereto after reference.

 

(Schedule 28. – Office approval)

 

13.5.2As-built record

 

The Vendor represents that work which is liable to fall within the scope of Act
No. 93-1418 of 31 December 1993 was carried out on the Property Complexes and
that the building of the Property Complexes predates the taking effect of said
Act.

 

As a result, the Vendor has produced the as-built record prescribed by the
aforementioned regulation.

 

A copy of the as-built record is appended hereto after reference.

 

42

 

 

 

(Schedule 29. – As-built record)

 

The Purchaser represents that it is perfectly familiar with the as-built record
that it has received in the Information Package and represents that it will
personally attend thereto.

 

 

13.6Root of tile

 

13.6.1Immediate root of title

 

The Property Complexes belong to the company known as FONCIERE DE PARIS SIIC
following the general meeting held on 20 November 2013 approving the merger
treaty dated 20 November 2013 by said company of the company known as FONCIERE
PARIS-France, a public limited company (société anonyme) the registered office
of which is in PARIS (7th arrondissement), at 43 rue Saint-Dominique, identified
in SIREN under number 414 877 118 RCS PARIS.

 

The documents relating to the merger treaty were filed with Maître Victor de
VERTHAMON, Notary in PARIS, on 17 March 2014.

 

Said merger treaty was completed under conditions precedent, the fulfilment of
which was noted under the terms of a deed received by Maître Victor de
VERTHAMON, Notary in PARIS, on 17 March 2014.

 

For the requirements of property registration, an additional deed relating to
the transfer by FONCIERE PARIS-FRANCE in favour of FONCIERE DE PARIS SIIC was
received by Maître Laurent CASSIGNARD on 26 November 2014, and published at the
NANTERRE 1 Land Registry Office, 8 December 2014, volume 2014P, number 7561.

 

13.6.2Earlier root of title

 

The earlier root of title is reported in a note appended hereto after reference

 

(Schedule 30. – Note on the earlier root of title)

 

13.6.3Submission of titles

 

The Vendor shall not be responsible for the presentation of any previous
ownership title to the Purchaser who shall remain subrogated in all rights to
the Vendor to issue at its own expense to the Purchaser any copy of extracts of
deeds or judgments affecting the Property Complex.

 

43

 

 

 

It acknowledges that the Vendor has fulfilled its obligation to hand over the
Property Complex under the terms of Article 1605 of the French Civil Code;
consequently, the Purchaser renounces any rescissory action and in particular
that of Article 1610 of the French Civil Code.

 

13.7Mortgage status

 

13.7.1Mortgage status report:

 

A mortgage status report issued by the NANTERRE 1 Land Registry Office dated 12
January 2015, a copy of which is appended hereto, revealed the existence of no
lien or mortgage incumbent upon the Property Complex.

 

(Schedule 31. – Mortgage status report)

 

The Vendor represents that to his knowledge the mortgage status has not been
amended since the date of issue of the above mortgage status report.

 

13.7.2Ancillary agreements on real rights that may encumber the Property Complex

 

If since the publication of the Sale, the mortgage status report issued
following this formality had revealed the existence of registrations, rights,
transcripts, previous advertisements or notices incumbent upon the Property
Complex, in the name of the Vendor or prior owners, said Vendor must return, at
its own cost, the deletion and certificates attesting to such deletion or the
rejection of the transcripts or advertisements or notices in the month in which
it is notified thereof, at its elected business address.

 

14.FINANCIAL RELATIONS BETWEEN THE PARTIES

All financial flows operated under this Clause shall be via the accounts of the
Undersigned and Participating Notaries.

 

14.1Pro rata of accounts

 

14.1.1Lease status

 

A.Pro rata of rents

 

The Parties have today calculated the pro rata of rents paid by the Tenants owed
to the Purchaser for the period between this day and the last day of the current
month; its total amount is TWENTY-NINE THOUSAND TWO HUNDRED AND NINETY-THREE
EURO AND EIGHTY-EIGHT CENTS (EUR 29,293.88) excluding taxes, the sum of which
the Vendor has paid today, via the accounts of the Undersigned and Participating
Notaries, to the Purchaser, who acknowledges receipt thereof.

 

44

 

 

 

The Vendor authorises the Participating Notary to debit the sum of TWENTY-NINE
THOUSAND TWO HUNDRED AND NINETY-THREE EURO AND EIGHTY-EIGHT CENTS (EUR
29,293.88) from the price, to pay this to the Purchaser via the accounts of the
Undersigned and Participating Notaries.

 

B.Charges

 

The Parties have today calculated the charges recoverable from the Tenants with
regard to the current year; the total amount to be paid to the Purchaser is TWO
HUNDRED AND FORTY-SIX THOUSAND EIGHT HUNDRED AND EIGHTY-FOUR EURO AND
NINETY-FOUR CENTS (EUR 246,884.94).

 

The Vendor authorises the Participating Notary to debit the sum of TWO HUNDRED
AND FORTY-SIX THOUSAND EIGHT HUNDRED AND EIGHTY-FOUR EURO AND NINETY-FOUR CENTS
(EUR 246,884.94) from the price, to be paid to the Purchaser via the accounts of
the Undersigned and Participating Notaries.

 

14.1.2Tax: annual tax on offices in the Ile-de-France region

 

The Purchaser shall refund to the Vendor on this day part of the annual tax on
offices in the Ile-de-France region for the year 2015 in relation to the
Property Complex, to the sum of TWO HUNDRED AND SEVENTY-SIX THOUSAND ONE HUNDRED
AND SEVENTY-EIGHT EURO AND EIGHTY-TWO CENTS (EUR 276,178.82).

 

The Purchaser authorises the Undersigned Notary to debit from the above sums to
be paid to the Purchaser the sum of TWO HUNDRED AND SEVENTY-SIX THOUSAND ONE
HUNDRED AND SEVENTY-EIGHT EURO AND EIGHTY-TWO CENTS (EUR 276,178.82).

 

14.1.3Receipt

 

Following the receipt of the above payments, the Parties give mutual receipt
without restriction of the sums paid.

 

14.2Pro rata summary table

 

   To be paid by the Vendor To be paid by the Purchaser Rent  EUR29,293.88     
Charges recoverable from the Tenant for the current year  EUR246,884.94     
Annual tax on offices     EUR  276,178.82

 

45

 

 

 

14.3Origin of funds

 

The Purchaser represents that it has funded the payment of the price using its
own equity and bank borrowings.

 

In accordance with the provisions of Articles L. 561-1 to L. 574-3 of the French
Monetary and Financial Code relating to anti-money laundering, of which the
Purchaser confirms full knowledge, the Purchaser represents:

 

-that the funds used and to be used by it are not derived from drug trafficking,
from fraud affecting the financial interest of the European Communities, from
corruption or organised crime or that may relate to the financing of terrorism
(Article L. 562-2, 1°);

 

-that the transactions planned herein are not associated with funds that may
derive from drug trafficking, from fraud affecting the financial interest of the
European Communities, from corruption or organised crime or that may relate to
the financing of terrorism (Article L. 562-2, 2°).

 

 

14.4Anti-money laundering

 

In order to satisfy the prescriptions of Articles L. 561-1 to L. 574-3 of the
French Monetary and Financial Code relating to anti-money laundering, the
Purchaser has produced prior hereto, in order to satisfy the internal procedures
of the Vendor, a duly completed questionnaire containing company and financial
information.

 

14.5Foreign investments

 

The Undersigned Notary has reminded the Purchaser with regard to the acquisition
transaction that it is completing, of its obligation:

 

(i) to inform for statistical purposes to the services of the Banque de France,
Managing Director of Studies and International Relations, Department of Payment
Balance, 31 rue Croix des Petits Champs, 75001 PARIS, pursuant to the provisions
of Article R. 152-3 of the French Monetary and Financial Code.

 

(ii) to declare to the services of the Treasury Department, Ministry for the
Economy, Finance and Employment, at 139 rue de Bercy, 75572 Paris Cedex 12,
pursuant to the provisions of Article R. 152-4 of the French Monetary and
Financial Code.

 

46

 

 

 

The Purchaser acknowledges receipt of all information and clarifications from
the Undersigned Notary with regard to its obligations to inform and declare. It
also represents that it is in possession of a copy of the order number 2003-196
dated 7 March 2003 relating to the fixing of certain terms of the decree No.
2003-196 of 7 March 2003 regulating foreign financial relations, containing
information and declarations to be provided to the relevant services.

 

Lastly the Purchaser represents that it shall proceed itself with said
information and declaration and exempts the Undersigned Notary from proceeding
therewith.

 

15.MISCELLANEOUS PROVISIONS

 

15.1Statutory information

 

In accordance with Section 32 of the French Data Protection Act “Loi No. 78-17
Informatique et Libertés” of 6 January 1978 as amended, the notary’s office has
a data processing system to carry out notarial activities, in particular,
formalities of deeds. To such end, the notarial firm shall be required to store
data relating to the Parties and to disclose such data to certain authorities,
inter alia to the land registry for the purposes of registration of deeds of
sale, and for cadastral, accounting and tax purposes. Each party may exercise
its rights to access and correct the data relating to it by contacting the ADSN:
Data Protection Service, 95 avenue des Logissons, 13107 VENELLES,
cpd-adsn@notaires.fr, 0820.845.988. For the sole deeds relating to property
transfers, certain data on the property and its price, unless one of the parties
objects to the office, shall be recorded in a property data base for statistics.

 

15.2Affidavit

 

The Parties confirm, subject to the penalties laid down by Article 1837 of the
French General Tax Code, that the Deed of Sale represents the full price; they
acknowledge that they have been informed by the Undersigned Notary of the
penalties incurred in the event of any inaccuracy in this confirmation.

 

The Undersigned Notary confirms that to its knowledge, this deed has not been
amended nor conflicts with any other counter letter containing an increase in
price.

 

47

 

 

 

15.3Correspondence - Notifications

 

15.3.1Principle

 

Unless expressly specified otherwise, any notification to be issued pursuant
hereto must be made either by fax or by electronic mail, both of which must be
confirmed by registered letter with acknowledgement of receipt or by an extra
judicial document.

 

In the event of notification by registered letter with acknowledgement of
receipt, the first presentation of the registered letter shall be deemed receipt
and therefore notification to the addressee.

 

These notifications shall be made for the attention of the following persons at
the addresses appearing in the above "Business address" clause:

 

Vendor   Purchaser

Company name: FONCIERE DE PARIS SIIC

43 rue Saint-Dominique 75007 PARIS

 

For the attention of: Mrs Corinne LAKHOVSKY

Tel: 01.53.70.77.77

E-mail: lakhovsky@foncieredeparis.fr

 

Company name: ARC GLOBAL II RUEIL

12 rue de la Chaussée d'Antin

75009 Paris

 

For the attention of: Mr Jamal DUTHEIL

Tel: +44 (0)203 0111 593

Fax. +44 (0)203 0111 573

Email: Jamal.Dutheil@moorparkcapital.com

 

The above addresses and names of persons authorised to receive notifications may
be amended by the Parties by way of notification to the other party, under the
conditions specified in this clause, of the new address or name of the new
authorised persons. In all cases, the business address must be in metropolitan
France to the exclusion of any business address outside thereof.

 

15.3.2Time frames

 

For the determination of time frames, the provisions of Articles 641 and 642 of
the French Civil Procedure Code must be applied.

 

15.3.3Governing LAW – JURISDICTION

 

The Sale is governed by French law pursuant to which it shall be interpreted.

 

Any dispute arising from the Sale shall be submitted to the competent court
within the jurisdiction of the Paris Appeal Court.

 

48

 

 

 

AS RECORDED on fifty (50) pages.

 

The Deed of Sale was prepared by the Undersigned Notary.

 

The persons party thereto or their representative(s), have been met by him and
their signatures obtained by him.

 

And following the reading hereof by the Notary, the Parties to the Deed of Sale
or their representative and the Notary have signed.

 

The Parties acknowledge that their initials and signatures on the documents
appended hereto are theirs, wishing that on said account they acquire the same
authenticity as if they had appeared in full in the body of the Deed of Sale.

 

Number of:

words overstruck as inapplicable:

lines overstruck as inapplicable:

figures overstruck as inapplicable:

blanks barred with black:

references:

 

Vendor

 

 

 

 

 

 

Purchaser

 

 

 

 

 

Notary

 

 

 

 

 

 

 

49

